
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 262
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2009
			Mrs. Maloney (for
			 herself, Mr. Hinchey, and
			 Mr. Filner) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the strong concern of the House
		  of Representatives about the actions of the Taliban in Swat, Pakistan, to
		  restrict girls’ access to education.
	
	
		Whereas Pakistan was one of the United Nations Member
			 States that signed the Universal Declaration of Human Rights (UDHR), adopted on
			 December 10, 1948, Article 2 of which establishes the principle of
			 nondiscrimination, including on the basis of sex, and Article 26 of which
			 articulates the right to education as a basic human right;
		Whereas Pakistan became a party to the International
			 Covenant on Economic, Social and Cultural Rights (ICESCR) on April 17, 2008,
			 Article 3 of which requires States Parties to ensure that men and women have
			 equal rights to enjoy all the rights under the ICESCR, and Article 14 of which
			 enshrines the right to education as a fundamental human right;
		Whereas Pakistan ratified the Convention on the Rights of
			 the Child (CRC) on November 12, 1990, Article 2 of which establishes the
			 principle of nondiscrimination, including on the basis of sex, with respect to
			 rights set forth in the CRC, and Article 28 of which obligates States Parties
			 to recognize the right of the child to education and, among other things, to
			 make primary education compulsory and available free to all, secondary
			 education available and accessible to every child, and higher education
			 accessible to all;
		Whereas Pakistan acceded to the Convention on the
			 Elimination of All Forms of Discrimination against Women on March 12, 1996,
			 Article 10 of which obligates States Parties to take all appropriate measures
			 to ensure equal rights of women with men in the field of education including,
			 among other things, by ensuring women the same conditions for access to
			 studies, the same curricula, teaching staff with qualifications of the same
			 standard and school premises and equipment of the same quality, and by taking
			 measures to reduce female student dropout rates;
		Whereas, notwithstanding any declarations or reservations
			 made upon ratification of these various international conventions, Pakistan is
			 under an obligation not to do anything that might defeat the object and purpose
			 of these conventions, pursuant to the Vienna Convention of Treaties, which is
			 widely recognized as embodying customary international law;
		Whereas Article 25 of the Constitution of Pakistan (1973)
			 specifies that there shall be no discrimination on the basis of sex, Article 34
			 obligates Pakistan to take steps to ensure full participation of women in all
			 spheres of national life, and Articles 37 (b) and (c) obligate Pakistan to
			 “remove illiteracy and provide free and compulsory secondary education within
			 the minimum possible period” and “make technical and professional education
			 generally available and higher education equally accessible to all on the basis
			 of merit”, respectively;
		Whereas in Swat, Pakistan, insurgent Taliban forces are
			 currently imposing restrictions on girls’ access to education, without any
			 authority, and by means of force and threats of the use of force, and that such
			 actions run directly contrary to Pakistan’s obligations under the various
			 international instruments ratified by it, as well as under its
			 Constitution;
		Whereas this threat to girls’ education by the Taliban in
			 Swat, Pakistan, could potentially spread to other parts of Pakistan resulting
			 in the Taliban increasing its power in Pakistan; and
		Whereas Pakistan is a strategic ally of the United States
			 in its war on terror: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)urges the Government of Pakistan to take
			 swift measures to halt and reverse the obstacles to girls’ education in Swat,
			 Pakistan, that are being unconstitutionally imposed by the Taliban, and which
			 are contrary to longstanding obligations which Pakistan has freely assumed
			 under a number of international instruments, as well as under its Constitution;
			(2)encourages the Secretary of State to
			 promptly consider and address the situation facing girls in Swat, Pakistan,
			 which could have a devastating impact on the lives of more than 40,000 girls in
			 Swat and potentially spread to other parts of Pakistan, resulting in the
			 Taliban increasing its power in Pakistan; and
			(3)encourages the
			 Secretary of State to report to Congress on a timely basis about the progress
			 that Pakistan is making to enforce the rights of women and the actions of the
			 United States Government to provide targeted support to strengthen Pakistan's
			 enforcement of women's rights across the country.
			
